Citation Nr: 0200448	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  96-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow contusion, claimed secondary to service-connected 
pulmonary tuberculosis (PTB) with chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a collapsed left lung.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left hip fracture.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right patella fracture.

5.  Entitlement to an increased rating for PTB with chronic 
COPD, currently evaluated as 60 percent disabling.

6.  Entitlement to an effective date earlier than January 1, 
1999 for a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).

7.  Whether the veteran filed a timely Notice of Disagreement 
(NOD) with a September 1997 rating decision, assigning an 
effective date of June 28, 1996 for the award of service 
connection for residuals of a right patella fracture.

8.  Whether the Board has jurisdiction to address the issue 
of entitlement to an effective date earlier than May 29, 1987 
for a 60 percent rating for PTB with chronic COPD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from September 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  By 
August 1995 rating decision, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a collapsed left lung and a rating in excess of 60 percent 
for PTB with chronic COPD.  The veteran appealed that 
decision, and in April 1997, he testified at a hearing at the 
RO.  

By September 1997 decision, the RO granted service connection 
for residuals of a fracture of the right patella, effective 
June 28, 1996, and assigned a temporary total rating for such 
disability under 38 C.F.R. § 4.30 from June 28, 1996, and an 
initial zero percent rating from December 1, 1996.  The 
veteran appealed the RO decision as to the initial zero 
percent rating assigned his right knee disability.  Then, by 
August 1999 rating decision, the RO increased the initial 
rating of the veteran's right knee disability to 10 percent, 
effective December 1, 1996.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 10 percent for a right knee disability remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, the Board observes that the veteran has continued 
to assert that he is entitled to a rating in excess of 10 
percent for his right knee disability.  

Also in the August 1999 rating decision, the RO denied 
service connection for residuals of a left hip fracture and 
residuals of a left elbow contusion, both of which the 
veteran claimed were secondary to his service-connected PTB 
with chronic COPD.  He duly appealed the RO's determination.  
Thereafter, by February 2000 rating decision, the RO granted 
service connection for residuals of a left hip fracture, 
effective from September 28, 1998.  The RO assigned a 
temporary total rating for this disability under 38 C.F.R. 
§ 4.30 from September 28, 1998, and an initial 10 percent 
rating for that disability from January 1, 1999.  

The Board finds that the grant of service connection for 
residuals of a left hip fracture constitutes a full award of 
the benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, 
the veteran has since perfected an appeal with the downstream 
element of the initial rating assigned for that disability.  
Thus, the issue of entitlement to an initial rating in excess 
of 10 for a left hip disability is currently in appellate 
status.  

Also in the February 2000 rating decision, the RO granted 
TDIU, effective January 1, 1999.  The veteran appealed the 
effective date assigned by the RO, claiming that he was 
entitled to TDIU, effective in May 1987.  

By April 2000 memorandum, the veteran's representative 
indicated that the veteran wished, inter alia, to file a NOD 
with the June 28, 1996 effective date assigned his service-
connected residuals of fracture of the right patella.  He 
also indicated that he wished to file a NOD with the May 29, 
1987 effective date of the 60 percent rating for his service-
connected PTB with chronic COPD.  

In a July 2000 letter, the RO explained to the veteran that 
his April 2000 letter did not constitute a timely NOD with 
the September 1997 rating decision assigning an effective 
date of June 28, 1996 for the award of service connection for 
residuals of a fracture of the right patella.  Also, the RO 
explained that the effective date of May 29, 1987 for the 60 
percent rating for his PTB with chronic COPD had been 
assigned by the Board in a final July 1994 decision and that 
his April 2000 letter could not be accepted as a NOD as to 
that decision.  Nonetheless, he appealed the RO July 2000 
determination.  See Marsh v. West, 11 Vet. App. 468, 470 
(1998) (a determination of the timeliness of a NOD is itself 
an appealable issue).  Thus, the Board has characterized the 
issues on appeal as set forth on the cover page above.  In 
August 2001, he testified at a Board hearing at the RO.  

The Board notes that one of the issues certified for appeal 
by the RO was whether the veteran had submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for residuals 
of a collapsed left lung.  It is noted that in July 1994, the 
Board denied service connection for a collapsed left lung, 
claimed secondary to service-connected PTB with chronic COPD.  
See 38 C.F.R. § 3.310.  However, the Board has not previously 
addressed the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a collapsed left lung.  Thus, 
adjudication of this new claim on the merits is now 
appropriate, as there has never been a prior final denial of 
this issue.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Suttmann v. Brown, 5 Vet. App. 127 (1993); cf. Ashford 
v. Brown, 10 Vet.App. 120, 123 (1997).

It is also noted that in August 1999, the veteran raised a 
claim of service connection for sleep apnea.  Also, by 
separate August 1999 letter, he appeared to raise a claim of 
service connection for low back disability based on new and 
material evidence.  Since these matters have not yet been 
adjudicated, and as they are not inextricably intertwined 
with the issues now on appeal, they are referred back to the 
RO for initial adjudication.

It is observed that in some of his numerous communications to 
VA, the veteran has indicated that "I should never have been 
reduced from 100% in the first place."  (See, e.g., 
statement received by VA in August 1999.)  This is an 
apparent reference to the fact that by May 1951 rating 
decision, the RO determined that a reduction in the rating of 
his PTB was warranted to 50 percent, effective April 2, 1953, 
and to 30 percent, effective April 2, 1957, based on medical 
evidence showing that his PTB had become inactive in April 
1951.  

In order to raise a claim of clear and unmistakable error 
(CUE) under 38 C.F.R. § 3.105(e), the veteran must state with 
some degree of specificity, what the alleged error is, and 
why the result of the decision would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot be considered valid CUE claims.  Id. at 43-44.  
Thus, the veteran is hereby advised that if he wishes to 
raise a valid CUE claim with the RO, he must do so with 
specificity.  


FINDINGS OF FACT

1.  Probative evidence of record indicates that the veteran 
does not currently have a left elbow disability.  

2.  The probative evidence of record demonstrates that the 
veteran does not have a collapsed left lung or any other 
additional left lung pathology not already service-connected 
as a result of VA hospital care or medical treatment in 1948 
or 1949.  

3.  The most probative evidence of record shows the veteran's 
left hip disability is manifested by subjective complaints of 
pain, productive of no more than slight disability, with no 
evidence of malunion, nonunion, or fracture of the femur.

4.  The most probative evidence of record shows his right 
knee disability is manifested by limited motion with pain and 
X-ray evidence of arthritis; the objective medical evidence 
of record contains no indication of subluxation or lateral 
instability, a dislocated semilunar cartilage, ankylosis, 
limitation of leg flexion between 15 and 30 degrees, or 
limitation of leg extension between 15 and 45 degrees.

5.  The most probative evidence of record shows that his PTB 
with chronic COPD is manifested by moderately severe symptoms 
confirmed by pulmonary function studies with exertional 
dyspnea, but no objective showing of pronounced disability, 
intractable and totally incapacitating symptoms, dyspnea at 
rest, marked dyspnea and cyanosis on mild exertion, pulmonary 
function test findings of FEV-1 less than 40 percent of 
predicted, FEV-1/FVC of less than 40 percent of predicted, 
DLCO (SB) of 40 percent of predicted, maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or 
outpatient oxygen required.  

6.  The veteran's informal claim of entitlement to TDIU is 
considered to have been reasonably raised as of May 14, 1997; 
however, it is not factually ascertainable within the year 
preceding the claim that he was unable to secure or follow 
substantially gainful employment due to service-connected 
disability.

7.  By September 1997 rating decision, the RO assigned an 
effective date of June 28, 1996 for the award of service 
connection for residuals of a fracture of the right patella; 
the veteran was notified of this decision and of his 
procedural and appellate rights by September 26, 1997 letter; 
neither he nor his representative submitted any written 
statement during the remainder of the appeal period which may 
be interpreted as a NOD with that decision.

8.  In April 2000, well after expiration of the appeal 
period, the RO received a memorandum from the veteran's 
representative indicating that he wished to appeal the 
September 1997 rating decision assigning an effective date of 
June 28, 1996 for the award of service connection for 
residuals of a fracture of the right patella.

9.  By final July 1994 decision, the Board determined that an 
effective date earlier than May 29, 1987 for the 60 percent 
rating for PTB with COPD was warranted; that issue is res 
judicata and may not be raised again by the veteran, absent 
an allegation of CUE.  


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by active service, nor is such disability causally related to 
or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a collapsed left lung have not been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2001).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a left hip fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 
5255 (2001).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the right patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5261 
(2001).

5.  Entitlement to a rating in excess of 60 percent for PTB 
with chronic COPD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.97, Code 
6603 (effective prior to Oct. 7, 1996), 4.97, Codes 6603 
(2001). 

6.  The criteria for an effective date of May 14, 1997, but 
no earlier, for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.16 (2001).

7.  The Board has no jurisdiction to decide the issue of 
entitlement to an effective date earlier than June 28, 1996 
for the award of service connection for residuals of a 
fracture of the right patella absent a timely-filed NOD with 
the September 1997 rating decision assigning that effective 
date.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.302 (2001).

8.  The Board lacks jurisdiction over the issue of 
entitlement to an effective date earlier than May 29, 1987 
for a 60 percent rating for PTB with COPD.  38 U.S.C.A. §§ 
7104, 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.200 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

After reviewing the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law and 
the new VCAA.  Regarding VA's duty to notify, the Board finds 
that the discussions in the rating decision, Statements of 
the Case, and various letters informed the veteran and his 
representative of the information and evidence needed to 
substantiate his various claims and complied with VA's 
notification requirements.  The Board also notes that the 
veteran was afforded the opportunity to provide testimony and 
argument as to the issues on appeal, and has availed himself 
on numerous occasions of the opportunity to submit evidence 
and argument in support of his claims.  

The Board further finds that VA's duties to assist the 
veteran set forth at 38 U.S.C.A. § 5103A have also been 
fulfilled.  After reviewing the record, the Board finds that 
no further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.  The veteran's service medical records have been 
associated with the claims folder, as have numerous VA and 
private clinical records.  The Board also notes that notes 
that the veteran has not referenced any additional unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  The veteran has 
also undergone numerous VA medical examinations, which the 
Board finds are sufficiently thorough to adequately and 
fairly address the issues on appeal.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  In view of the comprehensive nature of 
the evidence of record, and because the veteran has been 
clearly and repeatedly notified of the evidence needed to 
substantiate his claims, the Board finds that VA has met or 
exceeded its obligations to the veteran under both the old 
and new criteria with respect to the duty to notify and 
assist.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Thus, no useful purpose would be served in remanding this 
matter for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

I.  Factual Background

The veteran's service medical records reveal that in May 
1945, he was evaluated in connection with his complaints of 
nausea and vomiting attributed to motion sickness.  During 
hospitalization, X-ray studies of the chest showed a hazy 
accentuation of the bronchovascular markings of both central 
lung fields, more marked toward the bases, suggestive of 
early pneumonitis.  No other physical abnormality was noted 
and the diagnosis was motion sickness.  

Subsequent service medical records show that a chest X-ray 
study in June 1945 was interpreted as essentially negative.  
A chest X-ray study in July 1945 showed accentuated markings 
within the circle of the left first rib, but no definite 
infiltration.  An October 1945 chest X-ray study was found to 
be negative.  

Following his separation from service, in February 1948, the 
veteran was hospitalized at a VA Medical Center (MC) in 
Martinsburg, West Virginia.  On admission, he reported he had 
been well until September 1947, at which time he developed a 
cold, followed by pneumonia.  He indicated that he had been 
treated with penicillin and apparently recovered but for a 
persistent productive cough.  He indicated that when his 
cough persisted, he sought treatment from a private physician 
in January 1948, who advised him to seek hospitalization 
after a chest X-ray revealed tuberculosis.  During 
hospitalization at the Martinsburg VAMC, it was noted that a 
chest X-ray taken on admission had revealed a soft mottled 
infiltration in both lungs from the 4th rib anteriorly to the 
apices and there was cavitation in the left first interspace 
and probably in the apex.  The veteran was started on pneumo-
peritoneum in the hope of stabilizing the lesion so that 
bilateral thoracoplasty could be instituted at a later date.  
A repeat chest X-ray study on March 1948 revealed that since 
the first X-ray study, pneumoperitoneum had been instituted.  
The diaphragm was at the 5th anterior rib on the left and the 
4th rib on the right.  The cavity in the right apex was about 
half its prior diameter and the one in the left first 
interspace was about a third smaller.  The diagnosis was 
active PTB, far advanced, with cavitation, bilaterally.  

In February 1948, the veteran filed a claim of service 
connection for tuberculosis, claiming that he had the 
condition on active duty.  By May 1948 decision, the RO 
denied service connection for PTB with bilateral cavitation, 
finding that although a July 1945 in-service chest X-ray 
showed accentuated lung markings, a subsequent in-service 
chest X-ray was negative, and there was no evidence of 
tuberculosis until 1948, more than two years after the 
veteran's separation from service.  

The veteran appealed the RO decision, and in March 1949, the 
Board remanded the matter for additional development of the 
evidence.  Pursuant to the Board's remand, the RO obtained an 
April 1949 supplementary report of VA hospitalization, 
showing that the veteran's tuberculosis had improved with 
treatment.  It was also noted that in comparing the admission 
chest X-ray, taken in February 1948, with the chest X-ray 
taken in February 1949, there was a very marked clearing of 
the exudative elements in both lungs.  Also, it was noted 
that symptomatically, the veteran was much improved.  The 
diagnosis was chronic, active PTB, reinfection type, far 
advanced, symptoms slight.  Pursuant to the Board remand, a 
VA physician reviewed the veteran's in-service medical 
records, particularly the in-service chest X-rays.  By July 
1949 memorandum, he indicated his impression that the in-
service chest X-rays showed minimal PTB.  

By July 1949 rating decision, the RO granted service 
connection for bilateral, active PTB, far advanced with 
cavitation, and assigned an initial 100 percent rating from 
February 2, 1948.  

Subsequent medical records show that the veteran continued to 
received treatment for PTB.  For example, October 1949 and 
February 1950 VA Tuberculosis Reports show that the veteran 
was under treatment for PTB with therapeutic 
pneumoperitoneum.  In April 1950, he underwent VA medical 
examination at which the diagnosis was PTB with therapeutic 
pneumoperitoneum.  On April 1951 VA medical examination it 
was noted that he had been hospitalized for treatment of PTB 
from January 1948 to October 1949.  It was also noted that 
pneumoperitoneum had been started in February 1948 and had 
continued to the present time.  The veteran complained of a 
lack of energy, but no other symptoms.  The diagnosis was 
arrested PTB with therapeutic pneumoperitoneum.  In May 1951, 
the RO determined that a future reduction in the rating of 
the veteran's PTB was warranted to 50 percent, effective 
April 2, 1953, and to 30 percent, effective April 2, 1957.  

On VA chest consultation in February 1954, a history of a 
left phrenic in April 1948, and it was noted that 
pneumoperitoneum was established in the Spring of 1948 and 
discontinued in June 1952.  Clinical findings showed that the 
veteran's chest X-ray studies were unchanged and that his PTB 
continued to remain inactive.  The graduated disability 
ratings for his service-connected PTB were continued.  

In February 1973, the veteran requested an increased rating 
for his PTB, stating that while hospitalized in 1948, he had 
been given a "franic crush operation to deflate my left 
lung."  He contended that his left lung failed to reinflate 
and left him short of breath.  By February 1973 rating 
decision, the RO denied his claim, confirming and continuing 
the 30 percent rating for inactive PTB.  

The veteran appealed the RO determination, and in May 1974, 
he was afforded VA medical examination at which the diagnoses 
were old, inactive far advanced PTB with residual 
fibrocalcific scarring of the left apex and upper lobe and 
elevated diaphragm due to evulsion of phrenic, and mild 
emphysema, clinically.  

In June 1976, the veteran again underwent VA medical 
examination at which he claimed that he was unable to breath 
properly due to calcifications of the lungs caused by 
tubercular cavities and also because of a phrenic crush.  
Objective examination showed normal breath sounds with no 
rales.  Pulmonary function tests revealed a slight degree of 
respiratory impairment, predominately of a restrictive type.  
The diagnosis was far advanced PTB, arrested, and X-ray 
evidence of numerous fibrocalcific densities throughout the 
lung fields.  In December 1977, the Board determined that a 
rating in excess of 30 percent for PTB was not warranted.  

In February 1979, the veteran again requested an increased 
rating for PTB.  In connection with his claim, the RO 
obtained VA clinical records showing that his PTB had 
remained inactive.  In February 1979, the veteran was 
afforded VA medical examination at which a spirogram showed 
moderate obstructive pulmonary disease, probably secondary to 
PTB.  The diagnoses included residuals of far advanced PTB, 
inactive, residuals of paralysis of the left hemidiaphragm, 
secondary to surgery on phrenic nerve as a result of 
treatment of his PTB, and pulmonary emphysema, moderately 
severe.  

By March 1979 rating decision, the RO recharacterized the 
veteran's service-connected disability as far advanced PTB, 
arrested, with associated chronic COPD.  The RO denied a 
rating in excess of 30 percent for this disability.  The 
veteran appealed the determination. 

In support of his appeal, he submitted a March 1980 report of 
pulmonary function studies which showed, inter alia, a 
finding of moderately severe restrictive and obstructive 
ventilatory insufficiency and moderately reduced total lung 
capacity.  Specifically findings showed that FEV-1 was 72 
percent of predicted value.  Additionally, actual DLCO was 
33.5, and predicted DLCO was 25.2, or 67 percent of predicted 
value.  

In February 1981, the Board remanded the matter for 
additional development of the evidence.  Pursuant to the 
Board's remand, the veteran was scheduled for VA medical 
examination, but refused to report, stating that he was out 
of town on business and had no free time during the week to 
report.  He also indicated that he was not going to pursue 
the claim for increased rating until his tuberculosis became 
active.  By February 1982 decision, the Board denied a rating 
in excess of 30 percent for PTB with COPD.  

Thereafter, the RO learned that the veteran had been 
incarcerated in April 1980, following conviction of a felony.  
In May 1987, while still incarcerated, he again requested an 
increased rating for PTB with chronic COPD, claiming that his 
health had deteriorated due to his service-connected 
pulmonary disability.  In connection with his claim, he was 
afforded VA medical examination in October 1987, at which the 
diagnoses included history of tuberculosis, arrested, with 
resulting COPD.  Pulmonary function test results were 
interpreted as showing most likely moderately severe 
restrictive ventilation dysfunction.  By December 1987 rating 
decision, the RO denied a rating in excess of 30 percent for 
PTB with chronic COPD.  

The veteran appealed the RO determination, and in January 
1989, he testified at a hearing at the RO that he had 
difficulty breathing after walking one block or climbing a 
flight of stairs.  He also claimed that he had swelling of 
the feet and that he often awoke at night due to trouble 
breathing.  However, he indicated that he had not been 
receiving any medical treatment for his lung condition.  

In support of his claim, he submitted a January 1989 private 
examination report which showed that he had reported having a 
left phrenic nerve resection and pneumoperitoneum due to PTB.  
He further reported that he had been a restaurant owner, a 
liquor store owner and had run a barber shop for 28 years.  
The examiner noted that the veteran was currently 
incarcerated.  On medical examination, there was no cyanosis, 
clubbing or edema of the extremities.  A chest X-ray revealed 
an elevated left hemidiaphragm.  The examiner concluded that 
the veteran exhibited respiratory insufficiency partially due 
to inactive PTB which was present only in the form of scar 
tissue.  It was also noted that the veteran probably also had 
restrictive disease as a result of a left phrenic nerve 
resection.  

Also submitted was a March 1989 letter from a private 
physician who indicated that it was his opinion that the 
veteran had severe respiratory impairment which would lead to 
severe disability in the event that he should attempt to 
return to work.  He indicated that the veteran's work status 
was severely impaired and that he would probably not be able 
to do much more than work in a stationary environment.  

In June 1989, the veteran underwent VA medical examination at 
which pulmonary function studies showed moderately severe 
obstructive ventilatory dysfunction, although it was noted 
that he had exhibited minimal effort during the test.  The 
diagnoses were obesity and shortness of breath, possibly 
secondary to PTB with COPD.  

By September 1989 rating decision, the RO increased the 
rating for the veteran's PTB with chronic COPD to 60 percent, 
effective January 18, 1989, the date the RO determined that 
the disability had increased in severity.  He was advised 
that the RO action was considered a complete grant of his 
appeal.

In October 1989, the veteran appealed the effective date 
assigned by the RO, noting that he had submitted his claim 
for an increased rating in May 1987.  In addition, in 
November 1989, he submitted a claim of service connection 
for, inter alia, a collapsed left lung, which he claimed was 
secondary to his service-connected PTB with COPD.  In April 
1990, the veteran submitted a claim of entitlement to a TDIU.  

In November 1990, the veteran was afforded a VA medical 
examination at which he reported that he had retired in 1989 
after owning a restaurant business from 1987 to 1989.  The 
diagnoses were PTB, presently inactive, subjectively 
symptomatic; COPD, probably moderately symptomatic; and 
hypertension.  

By January 1991 rating decision, the RO denied service 
connection for a collapsed left lung, an effective date 
earlier than January 17, 1989 for a 60 percent rating for PTB 
with chronic COPD, and TDIU.  The veteran appealed, claiming 
that he was unable to work due to decreased lung capacity.  
He also claimed that his left lung had been collapsed by VA 
in 1948 and never reinflated.  In September 1991, he claimed 
that he had not worked since 1978, when he worked as a liquor 
store manager, due to his lung and back disability.  (He 
failed to mention that he had been incarcerated for several 
years in the 1980s.)  By September 1991 letter, he indicated 
that he wanted his claim of service connection for a 
collapsed left lung to be considered as secondary to his 
service-connected PTB, as well as under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351).  

In a lengthy, detailed March 1994 opinion, a Board medical 
adviser revealed that he had examined the veteran's medical 
records, including VA clinical records from February 1948 to 
April 1949, and concluded that there was no evidence to 
confirm the veteran's contention that he had a collapsed left 
lung or other failure of the left lung.  Specifically, he 
noted that medical records showed that collapse therapy was 
initiated in early 1948 as a means of treating his PTB.  He 
noted that the so-called "collapse therapy" included 
pneumoperitoneum and paralysis of the left hemidiaphragm by 
interruption of the left phrenic nerve.  He noted that it had 
been the veteran's contention that his left lung had been 
"collapsed" by VA and had never reinflated, resulting in a 
reduced breathing capacity; however, the medical advisor 
explained that, despite the veteran's contention, his left 
lung had never been collapsed in the manner he envisioned it.  
Rather, he noted that tracer lung scans revealed that his 
left lung was properly aerated and perfused.  Based on his 
review of the medical record, as well a consultation with 
numerous medical treatises, the medical advisor indicated 
that the veteran's left lung had never been collapsed, but 
rather therapeutically compressed.  With discontinuation of 
the pneumoperitoneum, he indicated that the veteran's lung 
capacity had normalized to the extent possible given the left 
hemidiaphragm.  In other words, he explained that the 
compression of the veteran's left lung which had occurred 
during therapy four decades previously was reversible and 
ceased to exist once pneumoperitoneums were terminated.  He 
indicated that there were currently no pulmonary parenchymal 
changes of significance that stemmed from this collapse 
therapy.  Rather, he indicated that the only residual of the 
treatment was an elevated left hemidiaphragm, the result of 
phrenic nerve interruption.  The medical advisor explained 
that the veteran's current complaints were associated with 
the residuals of his restrictive lung disease and his more 
recently diagnosed COPD was already service-connected.  He 
indicated that the veteran's symptoms did not reflect a 
collapsed lung, as he contended.  

His representative was thereafter informed of the 
aforementioned, March 1994 Board medical adviser's opinion.  
In late April 1994, it was indicated by his representative 
that, after further review, they had no further comments to 
advance.  

In July 1994, the Board denied the veteran's claims for TDIU 
and secondary service connection for residuals of a collapsed 
left lung.  In the Introduction of the decision, the Board 
noted that the veteran was seeking benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a collapsed left lung.  
The Board referred the matter to the RO, noting that the 
issue should be held in abeyance pending the outcome of the 
Gardner decision.  Finally, in July 1994, the Board 
determined that an effective date of May 29, 1987 for the 60 
percent rating for PTB with COPD was warranted.  

By November 1994 rating decision, the RO effectuated the 
Board's decision and assigned an effective date of May 29, 
1987 for the 60 percent rating for PTB with chronic COPD.  

In November 1994, the veteran sought reconsideration of the 
Board's July 1994 decision.  His motion was denied in January 
1995.  

In February 1995, the veteran requested an increased rating 
for PTB with COPD, and again claimed service connection for a 
collapsed left lung.  In April 1995, he was afforded VA 
medical examination at which he claimed that he could only 
walk 1/2 block, had great difficulty with stairs, and was 
otherwise severely limited due to shortness of breath.  On 
objective examination, he became short of breath while 
dressing and undressing.  The diagnoses were status post PTB 
with phrenic nerve crush and resultant elevated left 
diaphragm, and moderately severe COPD.  A pulmonary function 
test showed FVC to be 55 of predicted value pre 
bronchodilator and 62 percent post bronchodilator; FEV-1 was 
48 of predicted value before and 57 percent after 
bronchodilator; and FEV1/FVC was 79 percent of predicted 
value.  The examiner characterized the pulmonary function 
test as showing mild obstructive airway disease.  

By August 1995 rating decision, the RO denied compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a collapsed 
left lung and a rating in excess of 60 percent for PTB with 
COPD.  The veteran duly appealed the RO determination.  

In support of this appeal, the RO obtained VA clinical 
records showing the veteran was hospitalized in July 1995 for 
abdominal pain.  During that hospitalization, a chest X-ray 
showed an elevated left hemidiaphragm.  The diagnosis on 
discharge was perforated viscus, and discharge activities 
were noted to be unrestricted.  

In August 1996, the veteran's claim of service connection for 
residuals of a right knee injury was received at the RO.  
Specifically, he claimed that he had recently been 
hospitalized after he fell and broke his patella after he 
became "light headed" while mowing his lawn due to his 
service-connected PTB with chronic COPD.  

In support of the claim, the RO obtained a VA hospitalization 
summary showing that on June 27, 1996 the veteran fell while 
walking up concrete steps, injuring his right knee.  The 
following day, he came to the emergency room because of right 
knee pain and X-ray examination revealed a fracture of the 
right patella.  It was noted that prior to that time, he had 
been independent in his activities of daily living.  The 
diagnoses on discharge included comminuted transverse 
fracture of the right patella and rupture of the patellar 
tendon.  Thereafter, the veteran received physical therapy.  

In April 1997, the veteran testified before a Hearing Officer 
at the RO that he was entitled to compensation under section 
1151 for a collapsed left lung.  He also claimed that he was 
entitled to a 100 percent rating for PTB with chronic COPD as 
he was unable to hold even a sedentary job because he would 
be unable to get back and forth from work.  He also claimed 
that "life in general" was difficult for him in that he had 
to lie down every three hours due to shortness of breath from 
the exertion of doing minor things.  He indicated that he had 
not worked since 1978.  

In May 1997, a VA physician indicated that the pulmonary 
function testing performed in February 1997 showed a 
moderately severe restrictive process with FVC of 56 
predicted value, a total lung capacity of 69 percent 
predicted, and a DLCO of 50 percent predicted.  He noted that 
a chest X-ray study in November 1996 had shown elevated left 
hemidiaphragm with parenchymal and nodal calcifications 
consistent with old healed tuberculosis.  He indicated that 
in addition to his moderately severe respiratory restriction, 
the veteran also had arthritis which rendered him essentially 
wheelchair bound.  Based on the veteran's current condition, 
he indicated that it was his opinion that the veteran could 
only perform a part-time job that would not require physical 
activity.  

By September 1997 decision, the RO granted service connection 
for residuals of a fracture of the right patella, effective 
June 28, 1996, the date of his admission to the VAMC for 
treatment of that disability.  The RO assigned a temporary 
total rating for this disability under 38 C.F.R. § 4.30 from 
June 28, 1996, and an initial zero percent rating for that 
disability from December 1, 1996.  The veteran appealed the 
RO decision as to the initial zero percent rating assigned 
his right knee disability.  

In support of his claim, the veteran submitted a November 
1997 private examination report which noted that pulmonary 
function testing had shown FEV-1 of 40 percent predicted and 
total lung capacity of 74 percent predicted.  The DLCO was 33 
percent predicted.  It was noted that the interpretation of 
this test was moderate to severe airway obstriction with 
mixed large and small airway disease and mild to moderate 
restrictive defect.  It was also noted that physical 
examination revealed evidence of stasis changes in the lower 
third of his legs and stasis dermatitis changes.  

In January 1998, the veteran underwent VA medical examination 
at which he reported that he had fallen and broken his right 
knee in July 1996, and had thereafter undergone an open 
reduction procedure.  He indicated that his pins or screws 
had been removed in July 1997.  He indicated that his current 
complaints consisted of loss of motion in the right knee, as 
well as pain on motion.  He indicated that he took mild 
analgesics for relief of pain.  On medical examination, the 
veteran was described as well developed but asthenic in his 
build.  Right knee motion was from -10 to 92 degrees.  Left 
knee range of motion was from zero to 128.  There was 1/2 inch 
of atrophy on the right thigh, but the calves were equal.  
There was a 7 inch healed, nontender scar on the right knee.  
Circulation and sensation appeared to be normal.  X-ray 
examination revealed osteoarthritic changes.  The diagnoses 
were healed fracture of the right patella, secondary 
osteoarthritis, and loss of motion.  The examiner indicated 
that the veteran needed continued therapy to increased the 
range of right knee motion.  

On September 28, 1998, the veteran was hospitalized for 
treatment of a left acetabular dome fracture.  On admission, 
it was noted that he had injured his left hip getting out of 
bed the morning of September 28, 1998, and had sought 
emergency treatment due to an inability to ambulate.  A 
computerized tomography scan of the pelvis revealed a 
nondisplaced left acetabular dome fracture.  Physical, 
occupational, and kinesitherapy was initiated.  His left hip 
continued to show pain with internal rotation.  

On September 30, 1998, the veteran's claim of service 
connection for residuals of a left hip disability and 
residuals of a left elbow disability was received at the RO.  
Specifically, the veteran claimed that he had been walking 
outside his home on his concrete driveway and that the 
exertion caused him to become lightheaded and faint.  He 
indicated that he fell over backwards and injured his left 
hip and left elbow.  He also claimed that this episode 
supported his claim for an increased rating for PTB with COPD 
as when he had previously fallen in August 1996, he had been 
mowing his lawn.  More recently, he claimed that he had been 
"merely walking" when his service-connected PTB caused him 
to faint.  

Subsequent VA clinical records show that the veteran was 
discharged home in December 1998.  At that time, it was noted 
that he had been able to engage in partial to full weight 
bearing for the past week, that physical examination showed 
full range of motion of the left hip without pain, and that 
he was able to single leg stand with assistance for balance.  
The examiner indicated that the veteran was currently able to 
engage in full weight bearing and use his hip normally.  
However, it was her opinion that the veteran may need 
assistance at home for a period of 2 to 4 weeks as he 
continued to gain strength.  She indicated that there would 
be no need for follow-up care in the orthopedic clinic unless 
the veteran had further problems.  

On April 1999 VA orthopedic examination the veteran reported 
some right knee difficulty, including limited motion.  In 
addition, he reported he fell and fractured his hip in 
September 1998, but currently had only minimal symptoms.  He 
claimed that at the time he fell and fractured his hip, he 
also struck his left elbow.  He indicated that he had had 
some pain for a while thereafter, but currently experienced 
minimal left elbow symptoms.  On examination, the right knee 
exhibited no effusion; it had a range of motion from 10 to 80 
degrees with pain.  Crepitation was noted.  Examination of 
the left hip was unremarkable with symmetrical range of 
motion and negative X-ray examination.  Examination of the 
left elbow was also unremarkable with full range of motion 
and negative X-ray examination.  X-ray examination of the 
right knee showed a moderate degree of degenerative changes.  
The impressions were history of contusion of the left elbow, 
healed; history of left acetabular fracture, healed; and 
status post right patellar fracture, status post open 
reduction and internal fixation with moderate degenerative 
changes and diminished range of motion.  

On April 1999 VA pulmonary examination, the veteran indicated 
that his major pulmonary symptoms were dyspnea on exertion 
with less than 100 yards of walking on level ground and less 
than 1/2 flight of stairs.  On examination, there was no sputum 
production, hemoptysis, orthopnea, or lower extremity edema.  
The veteran also denied constitutional symptoms and 
paroxysmal nocturnal dyspnea.  The examiner noted that 
pulmonary function testing performed in February 1997 showed 
FEV-1 of 55 percent predicted, FVC of 56 predicted, and total 
lung capacity of 69 percent predicted.  He indicated that 
these findings were consistent with moderate restrictive 
ventilatory defect.  It was noted that DLCO was 40 percent of 
predicted value, but when corrected for alveolar volume, the 
findings were normal.  The examiner indicated the opinion 
that the pulmonary function studies did not need to be 
repeated as the quality of the February 1997 study was good 
and because the veteran's pulmonary function had not changed 
significantly since that time.  He indicated that he had 
reviewed the November 1997 private pulmonary function study, 
and although the results of this study were slightly worse 
than in February 1997, the findings likely related to the 
veteran's suboptimal effort.  The impressions included status 
post active PTB in the late 1940s, status post left phrenic 
nerve crush and pneumoperitoneum, leading to chronic 
elevation of the left hemidiaphragm, and a restrictive 
ventilatory defect of moderate severity due to 
extraparenchymal restriction.  His opinion was that the 
veteran's extraparenchymal restriction was a combination of 
his prior phrenic nerve crush and hemidiaphragm dysfunction, 
along with moderately severe kyphoscoliosis, which had no 
relationship to his service-connected PTB.  He also noted 
that the veteran had mentioned that his skin turned blue or 
cyanotic, but that it was unclear why the veteran clinically 
would have cyanosis, given the lack of arterial hypoxemia.  
However, he indicated that it was possible that the veteran 
had some cyanosis after sleep due to obstructive sleep apnea.  

Thereafter, by August 1999 rating decision, the RO increased 
the initial rating for the veteran's right knee disability to 
10 percent, effective December 1, 1996.  In addition, the RO 
denied service connection for residuals of a left hip 
fracture and residuals of a left elbow contusion.  He duly 
appealed the RO determination.  

In October 1999, the veteran's formal application for TDIU 
was received at the RO.  He indicated that he had last worked 
in May 1977 as manager of a liquor store, before becoming too 
disabled to work.  Previously, he indicated that he had 
worked from October 1964 to October 1974 as a barber, earning 
about $1,000 monthly.  (Again, he omitted the fact that he 
had been incarcerated for several years in the 1980s.)  On 
his application, he indicated that he had first requested 
TDIU in April 1990 and felt that any award should be 
retroactive to that date.  

By January 2000 letter, the veteran's daughter indicated that 
she had found her father lying in a driveway on September 26, 
1998.  She indicated that he had fallen after passing out due 
to loss of breath from decreased lung capacity.  She 
indicated that he was admitted to the Houston VAMC on 
September 28, 1998.

Thereafter, by February 2000 decision, the RO granted service 
connection for residuals of a left hip fracture, effective 
September 28, 1998.  The RO assigned a temporary total rating 
under 38 C.F.R. § 4.30 from September 28, 1998 and an initial 
10 percent rating was assigned from January 1, 1999.  

Also in February 2000, the RO granted TDIU, effective January 
1, 1999, the date of expiration of his temporary total rating 
for his left hip disability.  The veteran appealed the 
effective date assigned by the RO, claiming that he was 
entitled to an effective date in May 1987.  

By April 2000 memorandum, the veteran's representative 
indicated that the veteran wished, inter alia, to file a NOD 
with the June 28, 1996 effective date assigned for the award 
of service connection for residuals of a fracture of the 
right patella.  He also indicated that he wished to file a 
NOD with the May 29, 1987 effective date of the 60 percent 
rating for his service-connected PTB with chronic COPD.  

In July 2000, the RO explained to the veteran that his April 
2000 letter did not constitute a timely NOD with the 
September 1997 rating decision assigning an effective date of 
June 28, 1996 for the award of service connection for 
residuals of a fracture of the right patella.  Also, the RO 
explained that the effective date of May 29, 1987 for a 60 
percent rating for PTB with COPD had been assigned by the 
Board in a final July 1994 decision, and that his April 2000 
letter could not be accepted as a NOD regarding that 
decision.  Nonetheless, he appealed the July 2000 RO 
decision, claiming that he had never failed to file a NOD 
with any issue.  Rather, he claimed that there must be some 
"foul-up" on the part of the RO.  

In August 2001, the veteran testified at a Board hearing at 
the RO, reiterating his arguments regarding his claimed 
collapsed left lung.  He acknowledged that he had no medical 
evidence to refute the November 1994 VA medical opinion that 
he did not have a collapsed lung; nonetheless, he claimed he 
was entitled to compensation under 38 U.S.C.A. § 1151 for a 
collapsed lung or other additional lung disability due to VA 
treatment.  Also, he argued that he was entitled to an 
effective date in May 1987 for TDIU as he had filed a claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 at 
that time.  He stated that he had been unable to work due to 
his service-connected disabilities since 1978.  Regarding his 
claimed left elbow disability, he asserted that he had 
arthritis as a result of his 1998 fall.  He acknowledged that 
he had never actually been diagnosed with arthritis, but felt 
that he nonetheless had it due to his elbow pain.  He noted 
that he had no medical experience or training.  Regarding his 
left hip disability, he stated that he felt he was entitled 
to an increased rating due to pain and inablity to lie on his 
left hip while resting.  Regarding his right knee, he stated 
that he used a walker, had severe pain, and limited motion.  
He claimed that his right patella did not heal properly, 
although he acknowledged that that was his theory, and not 
that of any medical professional.  As to PTB, he claimed a 
higher rating was warranted based on 1980 pulmonary function 
test results.  

II.  Service connection for residuals of a left elbow 
contusion

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, the Court has held that where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, there is no evidence, nor has the veteran 
contended, that his claimed left elbow contusion was incurred 
in service.  Thus, service connection for a left elbow 
disability on a direct basis is clearly not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Rather, he maintains 
that service connection for residuals of a left elbow 
contusion is warranted because he became dizzy and fell as a 
result of his service-connected PTB with COPD.  He claims 
that he sustained a left elbow contusion as a result of the 
fall; thus, secondary service connection is warranted under 
38 C.F.R. § 3.310.  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Having carefully examined all evidence of record, the Board 
concludes that the veteran does not currently have a left 
elbow disability.  Although he claims he sustained left elbow 
disability in a 1998 fall, the record contains absolutely no 
medical evidence of current chronic left elbow disability.  
Additionally, the Board notes that hospitalization records of 
treatment for injuries sustained in that fall are entirely 
negative for complaint or finding of any left elbow 
disability.  Likewise, on VA medical examination in April 
1999, the left elbow was entirely unremarkable with full 
range of motion and negative X-ray examination.  The 
impression included history of contusion of the left elbow, 
healed.  Again, the record currently contains no objective 
evidence of a current left elbow disability.  Under these 
circumstances, service connection for left elbow disability 
is unwarranted.  Brammer, 3 Vet. App. at 225 (absent proof of 
present disability there can be no valid claim).

In reaching this decision, the Board has considered the 
veteran's lay contentions that he has arthritis in the left 
elbow; however, as noted above, the X-ray examination in 
April 1999 revealed no arthritis.  The Board assigns much 
more probative value to the findings of objective medical 
professionals than to the lay assertions by the veteran.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
although he claims to have left elbow pain, the Court has 
held that a symptom alone, such as pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  In this case, there are subjective 
complaints of left elbow pain without any objective evidence 
of underlying pathology found on recent medical examination 
to include diagnostic studies.  

In sum, the probative evidence of record indicates that the 
veteran does not currently have left elbow disability and 
service connection is, therefore, not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  38 
U.S.C. § 5107(b)(West 1991 & Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a collapsed left lung

The veteran also argues that in 1948, while undergoing 
treatment at the Martinsburg VAMC for tuberculosis, his left 
lung was "collapsed" and has never reinflated.  As a 
result, he claims he has symptoms of shortness of breath, 
trouble breathing, etc.  

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The U.S. Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  It was further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.

The U.S. Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

Thereafter, VA sought an opinion from the Attorney General of 
the United States as to the full extent to which section 1151 
benefits were authorized under the Supreme Court's decision.  
The requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  In 
essence, the Department of Justice opined that "our 
conclusion is that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined 
to injuries that are the necessary, or at most, close to 
certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, his 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Id.

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the decision in 
Gardner, which held that no showing of negligence is 
necessary for recovery under section 1151.  In August 1998, 
38 C.F.R. §§ 3.358 and 3.380 were amended to conform with the 
amended statue.  The new sections, 38 C.F.R. §§ 3.361, 3.363 
(2001), were effective from October 1, 1997.  63 Fed. Reg. 
45006-7 (1998) (codified at 38 C.F.R. §§ 3.361, 3.363 
(2000)).  

The veteran filed his claim for compensation under 38 
U.S.C.A. § 1151 for a collapsed left lung due to VA treatment 
in September 1991.  The Board notes that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas, 
supra.  As a result, his claim must be evaluated under both 
old and new provisions of 38 U.S.C.A. § 1151 to determine 
which version is most favorable to him.  Here, the Board 
finds that the old provisions, prior to congressional action, 
are clearly more favorable to the veteran.  Thus, the Board 
will apply those provisions.  

The critical issue in this case is whether the veteran has a 
collapsed left lung resulting in a reduced breathing capacity 
as a result of VA treatment, as he contends.  As indicated 
above, in a detailed March 1994 opinion, a Board medical 
adviser directly addressed this issue.  Specifically, he 
indicated that he had examined the veteran's medical records, 
including VA clinical records from February 1948 to April 
1949, and concluded that there was no evidence which 
confirmed the veteran's contention that he had a collapsed 
left lung or other failure of the left lung as a result of VA 
treatment.  He explained that although "collapse therapy" 
had been initiated by VA in 1948 as a means of treating the 
veteran's PTB, there were currently no pulmonary parenchymal 
changes of significance that stemmed from that therapy.  
Rather, he indicated that the veteran's current complaints 
were associated with his already service-connected PTB with 
COPD, not a "collapsed lung."  

The Board assigns great probative weight to this medical 
opinion, which the only evidence of record other than the 
veteran's lay assertions which directly addresses the 
critical question in this case.  The Board notes that this 
opinion reflects that it was based on an in depth review of 
the veteran's medical records.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The medical adviser also provided a 
detailed rationale for his opinion, provided citations to 
medical treatises, referenced the pertinent medical evidence, 
directly addressed the veteran's contentions, and gave a 
clear explanation for discounting the veteran's theory.  

The Board finds that this opinion is entitled to far more 
probative weight than the lay speculation of the veteran that 
he has a collapsed left lung and reduced breathing capacity 
as a result of VA medical treatment.  Such opinion is clearly 
a matter for an individual with medical knowledge and 
expertise.  Espiritu, 2 Vet. App. at 494.  

Other than the veteran's lay assertions, the Board finds that 
there is no other competent and probative evidence of record 
that the veteran suffered a collapsed left lung with reduced 
breathing capacity, which has not already been service-
connected, as the result of VA medical treatment.  The Board 
notes that at his August 2001 hearing, the veteran was asked 
if he was able to produce any evidence to refute the March 
1994 VA medical opinion, but answered in the negative.  It is 
also noted that his representative, in April 1994, had no 
further comment to advance, following review of the 
aforementioned, March 1994 VA medical opinion.  

On the basis of all the evidence, the Board must find that 
the preponderance of the most probative evidence of record 
establishes that the veteran does not have a collapsed left 
lung or any additional lung disability not already service-
connected, as a result of VA medical treatment.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001); Gilbert, 1 Vet. App. at 53.  
Thus, entitlement to compensation under 38 U.S.C.A. § 1151 
for a collapsed left lung is denied. 

IV.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left hip fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability and held that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Id. at 58.  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran's left hip disability is currently evaluated as 
10 percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Under those criteria, a 10 
percent rating is assigned for malunion of the femur with 
slight knee or hip disability.  A 20 percent rating is 
warranted for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is warranted for a fracture of the surgical neck of 
the femur, with a false joint.  A 60 percent rating may be 
assigned for fracture of the shaft or anatomical neck of the 
femur, with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  An 80 percent 
rating is assigned for a fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture). 

In this case, the Board finds that the criteria for an 
initial rating in excess of 10 percent under Code 5255 have 
not been met.  The medical evidence of record shows that 
since the veteran was discharged from the hospital in 
December 1998, he has had full range of motion of the left 
hip without pain and full weight bearing.  Likewise, on VA 
medical examination in April 1999, the veteran indicated that 
he had only minimal symptoms and objective examination of the 
left hip was unremarkable with symmetrical range of motion 
and negative X-ray examination.  The impressions included 
history of left acetabular fracture, healed.  It is noted 
that since the initial injury, there have been no findings of 
a moderate or marked left hip or knee disability, fracture of 
the shaft or anatomical neck of the femur, nonunion, 
malunion, or loose motion.  Also, X-ray findings show that 
the fracture has healed.  While there have been findings of 
right knee disability, it is clear that such is not part and 
parcel of the service-connected left hip disability.  Rather, 
the veteran's right knee disability is separately 
compensated, as it was the condition for which service 
connection was originally established.  Accordingly, under 
Code 5255, only the left hip disability will be considered.  
Based on the foregoing, a rating in excess of 10 percent for 
residuals of a left hip fracture under Code 5255 is not 
warranted.

In addition, there are other diagnostic codes that are 
potentially applicable to the veteran's left hip disability; 
he is entitled to be rated under the code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  Schafrath, supra.  

After carefully considering these alternative provisions, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  In that regard, it is noted that there is no 
evidence, subjective or objective, that the veteran has 
ankylosis of the left hip or limitation of thigh flexion so 
as to permit a higher rating under Codes 5250 or 5252.  
Finally, there is no indication in the evidence of record 
that the veteran's disability is manifested by a flail joint 
so as to warrant an 80 percent rating under Code 5254.

The Board has also considered assigning a higher rating for 
functional impairment due to pain, but concludes that it is 
not warranted.  The veteran has reported that he has left hip 
pain and is unable to sleep on his left side.  The Board 
recognizes these symptoms, but notes that there is no 
currently no evidence of deficits in motor strength, muscle 
atrophy, and the like.  Moreover, the functional impairment 
that can be attributed to the veteran's disability has been 
adequately taken into account in assigning the current 10 
percent rating.  Thus, a rating in excess of 10 percent is 
not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Regarding 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to rate his 
left hip disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since the preponderance of the evidence is against the claim 
for an initial rating in excess of 10 percent for the 
veteran's left hip disability, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating is 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
Gilbert, supra.

V.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right patella fracture

As set forth above, the evidence of record shows that on June 
27, 1996, the veteran fell while walking up concrete steps, 
injuring his right knee; he was thereafter hospitalized for 
treatment.  By September 1997 decision, the RO granted 
service connection for residuals of a fracture of the right 
patella, assigned a temporary total rating for the right knee 
disability under 38 C.F.R. § 4.30 from June 28, 1996, and an 
initial 10 percent rating for that disability from December 
1, 1996.  

The veteran contends that he is entitled to a rating in 
excess of 10 percent because he has severe pain, limited 
motion, complete inability to weight bear, and because his 
right knee "didn't heal properly."  On careful review of 
the pertinent record, the Board finds that the criteria for 
an initial rating in excess of 10 percent for a right knee 
disability have not been met.  

The veteran's right knee disability has been rated by the RO 
as 10 percent disabling for limitation of motion.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261 
(2001).  Evaluations for limitation of flexion of a knee are 
assigned as follows:  flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Code 5260 
(2001).  Normal range of motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2001).  Arthritis is also rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  Code 5010 (2001).

In this case, the medical evidence of record confirms X-ray 
evidence of right knee arthritis.  However, repeated VA 
medical examinations do not show that the veteran's right 
knee motion has been limited to the extent necessary to meet 
the criteria for a rating in excess of 10 percent.  For 
example, on VA medical examination in January 1998, right 
knee motion was from -10 to 92 degrees.  On April 1999 VA 
orthopedic examination, the right knee range of motion was 
from 10 to 80 degrees.  These findings do not warrant a 
rating in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Codes 5260, 5261.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.  

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5256.  When there is evidence of dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  Code 5258.  In this case, there has 
been absolutely no objective medical evidence of a dislocated 
semilunar cartilage with frequent episodes of locking or 
ankylosis of either knee.  Thus, an evaluation in excess of 
10 percent is not warranted under Codes 5256, 5258.

Code 5257 pertains to "other impairment of the knee."  
Under this criteria, a 10 percent rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  Here, the record contains no 
objective or subjective indication of instability or 
subluxation.  Thus, a rating in excess of 10 percent is not 
warranted under Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, there is no objective 
evidence of additional disability due to instability or 
subluxation; thus, a separate 10 percent rating is not 
warranted.

Also, although a surgical scar of the right knee has been 
noted, none of the evidence of record describes the scar as 
symptomatic.  There is no indication that it is tender, 
painful, poorly nourished, or productive of functional 
limitation, so as to justify a separate 10 percent rating 
under 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (2001).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the veteran contends that he experiences severe knee 
pain and is completely unable to engage in weight bearing.  
The objective evidence of record does note pain on right knee 
motion, but does not support the veteran's assertion that he 
is unable to engage in weight bearing.  After carefully 
reviewing the pertinent evidence of record, the Board finds 
that the criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  Given 
the right knee symptomatology delineated in the objective 
medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  The veteran's 10 percent rating is based on his 
complaints of pain and limitation of motion. There is no 
credible evidence that additional factors such as flare-ups 
restricts motion to such an extent that the criteria for a 
rating higher than 10 percent would be justified.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee disability.  While he clearly is impaired due to a 
host of disabilities, there is no indication that his right 
knee disability, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an extra-
schedular rating.  Shipwash, 8 Vet. App. at 227.

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the veteran's 
right knee disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Gilbert, supra.

VI.  Entitlement to an increased rating for PTB with chronic 
COPD, currently rated 60 percent disabling

Since the veteran filed his most recent claim for an 
increased rating for PTB with COPD, the regulations 
pertaining to evaluation of the respiratory system were 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46,720-
731 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  The 
Court has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas, supra; see also Baker v. West, 11 Vet. 
App. 163 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997).  
However, the effective date of a rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VA O.G.C. Prec. Op. No. 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).

Prior to October 7, 1996, 38 C.F.R. § 4.97, Code 6603 
provided a 60 percent rating for severe emphysema with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent rating 
was provided for pronounced disability with intractable and 
totally incapacitating disability; with dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion, and severity of 
emphysema confirmed by chest X-rays and pulmonary function 
tests.

Effective Oct. 7, 1996, Code 6603 provides a 60 percent 
rating where pulmonary function testing reveals that FEV-1 is 
40 to 55 percent of predicted; FEV-1/FVC is 40 to 55 percent 
of predicted; where DLCO (SB) is 40 to 55 percent of 
predicted or maximum exercise capacity is 15 to 20 ml/kg/min 
oxygen consumption.  A 100 percent rating is warranted where 
pulmonary function testing reveals that FEV-1 is less than 40 
percent of predicted; FEV-1/FVC is less than 40 percent of 
predicted; where DLCO (SB) is 40 percent of predicted; where 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption; where there is cor pulmonale (right heart 
failure); where there is right ventricular hypertrophy; where 
there is pulmonary hypertension; (shown by echo or cardiac 
catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.  

On careful review of all of the evidence in this case, with 
particular emphasis to the more recent medical evidence, the 
Board concludes that a rating in excess of 60 percent is not 
warranted under either the new or old version of Code 6603.  

With respect to the old version of the regulations, the Board 
finds that although the evidence supports the current 60 
percent rating, the criteria for the next higher rating of 
100 percent rating have not been met.  For example, on VA 
medical examination in April 1995, the veteran claimed that 
he could only walk a 1/2 block, had great difficulty with 
stairs, and was otherwise severely limited because of 
shortness of breath.  He denied other symptoms, such as 
mucous, bronchospasm, or cough.  On objective examination, 
the veteran was well developed and nourished.  He became 
short of breath while dressing and undressing.  The diagnoses 
included moderately severe COPD, which was confirmed by 
pulmonary function test.  These symptomatology clearly mirror 
the criteria for a 60 percent rating.  However, this 
examination revealed no findings of intractable and totally 
incapacitating disability; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion.  Likewise, the 
examiner did not described the veteran's disability as 
pronounced.  

The Board notes that the other medical evidence supports the 
conclusion that a rating in excess of 60 percent is not 
warranted under the old criteria.  For example, in a May 1997 
letter, a physician described the veteran's disability as 
moderately severe and indicated that, when coupled with his 
other disabilities, the veteran could only perform a part-
time job that would not require physical activity.  In a 
November 1997 private examination report, his pulmonary 
disability was described as moderate to severe.  Most 
recently, on April 1999 VA pulmonary examination, the veteran 
indicated that his major symptoms were dyspnea on exertion 
with less than 100 yards of walking on level ground and less 
than a flight of stairs.  On examination, there was no sputum 
production, hemoptysis, orthopnea, lower extremity edema.  He 
also denied constitutional symptoms.  The examiner noted that 
pulmonary function testing revealed restrictive ventilatory 
defect of moderate severity.  Again, none of the examiners 
described the veteran's disability as pronounced and at no 
time were symptoms such as dyspnea at rest, or marked dyspnea 
and cyanosis on mild exertion, noted.  Based on the 
foregoing, the Board finds that a preponderance of the 
evidence is against a rating in excess of 60 percent under 38 
C.F.R. § 4.97, Code 6603 (1996).  

The Board has also considered whether the veteran is entitled 
to a rating in excess of 60 percent under the new version of 
Code 6603, which became effective on October 7, 1996.  After 
carefully considering the record, however, the Board must 
conclude that the criteria for a 100 percent rating have not 
been met.  For example, pulmonary function testing performed 
in February 1997 showed a moderately severe restrictive 
process with FVC of 56 predicted value, a total lung capacity 
of 69 percent predicted, and a DLCO of 50 percent predicted.  
At an April 1999 VA pulmonary examination, the medical 
examiner concluded that the veteran's pulmonary function had 
not changed significantly since the February 1997 pulmonary 
function study.  The Board notes that this evidence shows 
that the veteran's pulmonary symptomatology is insufficient 
to meet the criteria for a 100 percent rating under Code 6603 
(2001).  

The Board has also considered the November 1997 private 
examination report submitted by the veteran in which the 
examiner noted that pulmonary function testing had shown FEV-
1 of 40 percent predicted, total lung capacity of 74 percent 
predicted, and DLCO of 33 percent predicted.  However, in 
April 1999, a VA medical examiner indicated that it was his 
opinion that the results of this study were likely related to 
the veteran's suboptimal effort, rather than his actual 
symptomatology.  Based on this considered medical opinion, 
which was based on an examination of the veteran and an 
obviously thorough review of his medical records, the Board 
assigns less probative value to the November 1997 letter than 
to the other evidence of record which shows the veteran's 
pulmonary symptomatology is insufficient to meet the criteria 
for a 100 percent rating under Code 6603 (2001).  

In that regard, the Board notes that the veteran has 
repeatedly contended that he is entitled to a 100 percent 
rating for PTB with COPD, based on a March 1980 private 
pulmonary function study.  However, even assuming that such 
test results showed findings sufficient to meet the criteria 
set forth in Code 6603 (2001), the Board does not give a more 
than 20-year old study precedence over current findings.  
Francisco, 7 Vet. App . at 58.  Moreover, the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VA O.G.C. 
Prec. Op. No. 3-2000, supra.  Thus, in this case, the March 
1980 pulmonary function study was interpreted by the examiner 
as showing moderately severe restrictive and obstructive 
ventilatory defect, not pronounced symptoms; moreover, there 
were no other findings on which to base the assignment of a 
100 percent rating under criteria then in effect.  

Based on the foregoing, the Board concludes that the 
competent and probative medical evidence of record is 
consistent with the assignment of no more than a 60 percent 
rating under both the old and new versions of Code 6603.  In 
that regard, it is noted that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, but concludes that given his medical 
history and current symptomatology, the current diagnostic 
code is appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 60 percent for PTB with COPD.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001). 


VII.  Entitlement to an effective date earlier than January 
1, 1999 for TDIU

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a).  The effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  38 
C.F.R. § 3.151 (2001).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Under that provision, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

Also, the Court has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Norris 
v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001) (when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of service-connected 
unemployability in the claimant's claims file evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for an individual unemployability 
rating); Coyalong v. West, 12 Vet. App. 524, 531 (1999) (if a 
veteran has a certain level of schedular rating for a 
service-connected disability or disabilities and if he 
presents evidence that he is unable to secure a substantially 
gainful occupation as a result of a service-connected 
disability, he may be entitled to a TDIU rating pursuant to 
38 C.F.R. § 4.16(a), which is a 100 percent rating).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

In this case, the record reflects that the RO has determined 
that the date of receipt of the veteran's claim for TDIU was 
October 22, 1999, the date his formal application for that 
benefit was received by VA.  The RO has assigned an effective 
date of January 1, 1999, the date of the expiration of the 
veteran's temporary total rating for his left hip disability.  
(The temporary total rating for that disability had been in 
effect from September 28, 1998).  The veteran has appealed 
the effective date assigned by the RO, claiming that he is 
entitled to an effective date in 1987, as he filed his claim 
for an increased rating at that time.  

Indeed, the record does show that in May 1987, the veteran 
requested an increased rating for his service-connected PTB 
with COPD, claiming that he was entitled to a 100 percent 
schedular rating.  Thereafter, in April 1990, he specifically 
claimed entitlement to TDIU.  However, by June 1994 decision, 
the Board denied the veteran's claims, including his claim of 
entitlement to TDIU.  The Board's decision is final and any 
claim pending prior to that date was resolved.  

Chronologically, the next pertinent communication from the 
veteran was a statement received in February 1995, in which 
the veteran claimed, inter alia, entitlement to a rating in 
excess of 60 percent for PTB with COPD.  At the time, PTB 
with COPD was his only service-connected disability, rated as 
60 percent disabling.  There is no indication of record that 
he had a pending claim for an increased rating for his 
service-connected PTB with COPD prior to that time.

As set forth above, the Court has fashioned a rule to the 
effect that when an RO is considering entitlement to an 
increased rating for an individual whose schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for TDIU.  Coyalong, 12 Vet. App. at 
531.  

Here, although the veteran met the minimum criteria of 
section 4.16(a) at the time of his February 1995 claim for an 
increased rating, the record contained little, if any current 
objective evidence of unemployability before May 1997.  For 
example, VA clinical records dated from April 1994 to April 
1995, are entirely silent for notations of subjective or 
objective service-connected unemployability.  On VA medical 
examination in April 1995, the diagnoses included moderately 
severe pulmonary disease; the examination report is entirely 
silent for any notation of service-connected unemployability.  
It is noted that the veteran was hospitalized in August 1995 
for treatment of a perforated viscus; at the time of 
discharge, his activities were noted to be unrestricted, with 
no notation of unemployability.  Additionally, when he was 
hospitalized in June 1996 for treatment of a right knee 
fracture, the veteran described himself as "retired," not 
unemployable.  The July 1996 VA discharge summary and 
corresponding hospitalization records contain no notations of 
service-connected unemployability.  Likewise, subsequent 
hospitalization records following the veteran's internal 
fixation of his right patellar fracture are similarly 
negative for notations of service-connected unemployability.  
In fact, the October 1996 hospitalization summary indicated 
that the veteran's discharge activities were limited only by 
weight bearing as tolerated with a right knee brace as 
needed; again, there were no notations of service-connected 
unemployability.

Based on the foregoing, the Board finds that although the 
veteran met the minimum criteria of section 4.16(a) at the 
time of his February 1995 claim for an increased rating, 
because there was no evidence of current service-connected 
unemployability in the claims file prior to May 1997, an 
informal claim for TDIU was not reasonably raised before that 
time.  Coyalong, 12 Vet. App. at 531.  

In a May 14, 1997 letter, however, a VA physician indicated 
that based on the veteran's current pulmonary condition, it 
was his opinion that the veteran could only perform a part-
time job that would not require physical activity.  The Board 
finds that this letter constitutes "evidence of current 
service-connected unemployability."  Thus, the Board finds 
that the date of the veteran's informal claim for TDIU is May 
14, 1997.  See also 38 C.F.R. §§ 3.155, 3.157(b).  

As noted, VA regulation provides that upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form is to be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  
In this case, the record reveals that the RO did not send the 
veteran a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, until August 
1999.  (See August 1999 Deferred Rating Decision.)  His 
completed formal application was received at the RO in 
October 1999.  

However, the Court has held that the one-year filing period 
for such applications did not begin to run where VA did not 
forward to the claimant a formal application form once his 
informal claim had been received and that, therefore, the 
date on which the informal claim was received must be 
accepted as the date of his claim for purposes of determining 
an effective date.  See Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Thus, 
the Board finds that the date of receipt of his claim of 
entitlement to TDIU is May 14, 1997.  

Having determined that the date of receipt of the veteran's 
claim for TDIU is May 14, 1997, the Board must now consider 
whether it was factually ascertainable in the year prior to 
this claim that he was unable to engage in or maintain 
substantially gainful employment.  To make its determination, 
the Board must review all evidence of record.  Swanson v. 
West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet.App. 
511 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. 
Reg. 56704 (1998).  

It is noted that prior to May 14, 1997, the record contains 
no competent or probative evidence of service-connected 
unemployability.  In fact, the Board affirmatively denied the 
veteran's claim to this benefit in June 1994.  However, the 
Board finds that the VA physician's May 1997 medical opinion 
to the effect that the veteran could only engage in sedentary 
part-time employment as a result of service-connected 
pulmonary disability constitutes sufficient evidence of 
unemployability on which to base an award of TDIU as of that 
date.  In other words, the Board finds that the record shows 
that the veteran was unable to secure or follow substantially 
gainful employment due to service-connected disabilities as 
of May 14, 1997; thus, a TDIU is warranted on that date, 
corresponding to the date of receipt of his claim.

However, the competent and probative evidence does not show 
that he was unable to maintain substantially gainful 
employment due to service-connected disability prior to that 
date.  While the veteran has repeatedly contended that he has 
been unemployable since the 1970s, the Board assigns far more 
probative weight to medical evidence of record than 
speculative opinion of laymen in medical matters.  Espiritu, 
supra.  

On review of all the evidence of record, the Board concludes 
that the criteria for an effective date of May 14, 1997 for 
the award of TDIU have been met.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  Absent a showing of CUE (not reasonably 
raised here), there is no legal basis for the Board to assign 
an effective date earlier than that which has already been 
assigned.  Id.

VIII.  Whether the veteran filed a timely NOD with a 
September 1997 rating decision assigning an effective date of 
June 28, 1996 for the award of service connection for 
residuals of a fracture of the right patella

Under 38 U.S.C.A. § 7105(a) (West 1991), an appeal to the 
Board must be initiated by NOD and completed by substantive 
appeal after a Statement of the Case is furnished the 
veteran.  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, & 
20.203 (2001).  

Specifically, VA regulations provide that any written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD; no special wording is required.  38 C.F.R. 
§ 20.201 (2001).  The regulations merely provide that the NOD 
be in "terms which can be reasonably construed as 
disagreement with [a] determination and a desire for 
appellate review."  Id; see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  To be considered timely filed, a NOD must 
be filed within one year from the date of mailing of the 
notification of the adverse decision.  38 C.F.R. §§ 20.302 
(2001).

The Court has held that law requires only that VA mail a 
notice and then presumes administrative regularity of the 
mailing in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  However, 
the presumption of regularity is not absolute and may be 
rebutted by the submission of "clear evidence to the 
contrary."  Rosler v. Derwinski, 1 Vet. App. 241, 242 
(1991).

When there is clear evidence to the effect that VA's 
"regular" mailing practices are not followed or are not 
regular, VA is no longer entitled to the benefit of the 
presumption.  The burden then shifts to VA to show that the 
document was mailed to the appellant.  Id; see Warfield v. 
Gober, 10 Vet. App. 483 (1997), quoting United States v. 
Roses, Inc., 706 F.2d 1563, 1567 (Fed. Cir. 1983) (the 
presumption of official regularity may also operate in 
reverse; if mailing appears irregular, it is irregular, and 
the burden shifts to the proponent to show the contrary).  

In this case, by September 1997 decision, the RO granted 
service connection for residuals of a fracture of the right 
patella, effective June 28, 1996.  The RO assigned a 
temporary total rating for the disability under 38 C.F.R. 
§ 4.30 from June 28, 1996, and an initial zero percent rating 
from December 1, 1996.  In that decision, the RO noted that 
the June 28, 1996 effective date corresponded to the date the 
veteran was admitted to a VA hospital for treatment of a 
fractured right patella.  

By letter dated September 26, 1997, the veteran was notified 
of the RO decision.  He was provided with a copy of the 
rating decision, as well as of his procedural and appellate 
rights.  He clearly received this notification because in 
November 1997, he submitted a NOD with the initial rating 
assigned for his right knee disability.  However, he did not 
indicate disagreement with the effective date assigned.  In 
fact, neither he nor his representative indicated any 
disagreement with the effective date assigned by the RO until 
April 2000, when his representative submitted a memorandum 
indicating that the veteran wished to disagree with the June 
28, 1996 effective date assigned the award of service 
connection for his right knee disability.  

Applying the facts in this case to the criteria set forth 
above, it is clear that the April 2000 memorandum, received 
more than two years after notification of the September 1997 
rating decision, does not constitute a timely NOD with that 
decision.  Likewise, there is no other document of record 
which could be construed as a timely NOD with the September 
1997 rating decision assigning an effective date of June 28, 
1996 for the award of service connection for residuals of a 
fracture of the right patella.  While it is noted that the 
veteran claims that he has never failed to file a NOD with 
any issue, the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Mindenhall, 7 Vet. App. at 274.  The 
statements of the veteran implying that he submitted a NOD 
which has not been associated with the claims folder, 
standing alone, are not sufficient to rebut the presumption 
of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995).

In sum, because the veteran was clearly notified of the RO 
September 1997 decision to assign a June 28, 1996 effective 
date, and because he thereafter failed to submit any 
statement within the one year appeal period which could be 
construed as a timely NOD with that decision, the Board finds 
that it has no jurisdiction to consider the issue of an 
effective date earlier than June 28, 1996 for the award of 
service connection for residuals of a right patella fracture.  
38 U.S.C.A. § 7105.  

IX.  Whether the Board has jurisdiction to address the issue 
of entitlement to an effective date earlier than May 29, 1987 
for a 60 percent rating for PTB with COPD.

As set forth above, in a July 1994 decision, the Board 
determined that an effective date of May 29, 1987 for the 60 
percent rating for PTB with COPD was warranted.  The veteran 
filed a Motion for Reconsideration of the Board's July 1994 
decision, which was denied in February 1995.  He did not 
appeal the Board's July 1994 decision to the Court; 
therefore, the decision became final.  

By April 2000 memorandum, the veteran's representative 
indicated that the veteran wished to, inter alia, file a NOD 
with the May 29, 1987 effective date of the 60 percent rating 
for his service-connected PTB with chronic COPD.  

In July 2000, the RO explained to the veteran that the 
effective date of May 29, 1987 for a 60 percent rating for 
PTB with COPD had been assigned by the Board in a final July 
1994 decision and that his April 2000 letter could not be 
accepted as a NOD as to that appellate decision.  
Nonetheless, the veteran appealed the RO July 2000 
determination, claiming that he had never failed to file a 
NOD with any issue.  Rather, he claimed that there must be 
some "foul-up" on the part of the RO.  

The doctrine of res judicata stands for the legal principle 
that a final judgment on the merits of a claim, rendered by 
an adjudicative body of competent jurisdiction, is conclusive 
as to the rights of the parties and constitutes a bar to a 
subsequent action on the same claim by the same parties.  See 
McDowell v. Brown, 5 Vet. App. 401, 405 (1993).  The 
principle of collateral estoppel forbids relitigation of the 
same issue on the same facts.  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).  These doctrines preclude parties from 
contesting matters that they have a full and fair opportunity 
to litigate, protects their adversaries from the expense and 
vexation attending multiple lawsuits, conserves judicial 
resources, and fosters reliance on judicial action by 
minimizing the possibility of inconsistent decisions.  Id.  

The U.S. Court of Appeals for the Federal Circuit has held 
that basic principles of finality and res judicata apply to 
VA adjudication determinations.  In other words, a final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except as provided under the CUE rule.  Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).

In this case, the issue of entitlement to an effective date 
earlier than May 29, 1987 for the 60 percent rating for PTB 
with COPD was decided by the Board in a final July 1994 
decision.  Thus, that issue is res judicata and may not be 
reconsidered, absent a showing of CUE in the Board's July 
1994 decision.  In this case, as set forth above, the Board 
finds that a claim of CUE has not been reasonably raised.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, the Board 
has no jurisdiction to consider the issue of entitlement to 
an effective date earlier than May 29, 1987, for the 60 
percent rating for PTB with COPD.  


ORDER

Service connection for residuals of a left elbow contusion is 
denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a collapsed left lung is denied.

An initial rating in excess of 10 percent for residuals of a 
left hip fracture is denied.

An initial rating in excess of 10 percent for residuals of a 
fracture of the right patella is denied.  

An rating in excess of 60 percent for PTB with chronic COPD 
is denied.

An effective date of May 14, 1997 for the award of TDIU is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

As the veteran did not file a timely NOD with a September 
1997 rating decision, assigning an effective date of June 28, 
1996 for the award of service connection for residuals of a 
fracture of the right patella, the Board has no jurisdiction 
to address this issue; to this extent, the appeal is denied.  

The Board has no jurisdiction to address the issue of 
entitlement to an effective date earlier than May 29, 1987 
for a 60 percent rating for PTB with COPD; to this extent, 
the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



